EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amy Embert on 02/14/2022. Amendments were made to better define over the art.

The application has been amended as follows: 

Claim 24.  	A computer for determining a fetal hemoglobin oxygen saturation level comprising:
           a processor, the processor being configured to:
           receive a heartbeat signal for a pregnant mammal from a monitor communicatively coupled to the processor;
receive a reflected electronic signal from a detector communicatively coupled to the processor, the reflected electronic signal corresponding to light reflected from a pregnant mammal’s abdomen and a fetus contained therein, the reflected light being a portion of light projected, by a light source, into the pregnant mammal’s abdomen and fetus contained therein, wherein the reflected light has been converted, by the detector, into the reflected electronic signal;
            isolate a portion of the reflected electronic signal reflected from the fetus by:
receiving the reflected electronic signal from the detector over a first time domain
receiving a heartbeat signal of the fetus over a second time domain,
synchronizing the reflected electronic signal and the fetal heartbeat signal over the first and second time domains; and
examining portions of the synchronized electronic reflected signal that correspond in time with individual heartbeats of the fetus as indicated by the received heartbeat signal for the fetus;

            analyze the isolated portion of the reflected electronic signal to determine a fetal hemoglobin oxygen saturation level of the fetus; and
facilitate provision of an indication of the fetal hemoglobin oxygen saturation level to a display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791